DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, system, and non-transitory computer readable medium of managing quality control of an imaging workflow process comprising: visually displaying a graphical process tree for an imaging workflow process in a graphical user interface, the graphical process tree including a plurality of steps, corresponding to the imaging workflow process; mapping the plurality of steps into a pre-established standard imaging protocol or profile; visually displaying the graphical process tree with the plurality of steps mapped into the standard imaging protocol or profile in the graphical user interface; receiving, via the graphical user interface, an input indicating potential failure mode information for two or more steps of the plurality of steps; calculating at least one risk priority number for each step of the plurality of steps; evaluating a numeric assessment of risk based on a risk priority number threshold; visually highlighting steps of the visually displayed graphical process tree in the graphical user interface having risk priority numbers that exceed the risk priority number threshold; determining a risk management plan to mitigate risk associate with the highlighted steps; adjusting the imaging workflow process in accordance with the risk management plan; and performing imaging examinations of patients using the adjusted imaging workflow process, as recited in independent claims 1, 15, and 20, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Younge, Kelly Cooper, ET AL: "Practical Implementation of Failure Mode and Effects Analysis for Safety and Efficiency in Stereotactic Radiosurgery", INTERNATIONAL JOURNAL OF RADIATION: ONCOLOGY BIOLOGY PHYSICS, not have been motivated to include these missing elements in an embodiment in the Younge disclosure because it is not an obvious variation of Younge to visually highlight steps of a visually displayed graphical process tree in the graphical user interface having risk priority numbers that exceed the risk priority number threshold.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method, system, and non-transitory computer readable medium of managing quality control of an imaging workflow process comprising: visually displaying a graphical process tree for an imaging workflow process in a graphical user interface, the graphical process tree including a plurality of steps, corresponding to the imaging workflow process; mapping the plurality of steps into a pre-established standard imaging protocol or profile; visually displaying the graphical process tree with the plurality of steps mapped into the standard imaging protocol or profile in the graphical user interface; receiving, via the graphical user interface, an input indicating potential failure mode information for two or more steps of the plurality of steps; calculating at least one risk priority number for each step of the plurality of steps; evaluating a numeric assessment of risk based on a risk priority number threshold; visually highlighting steps of the visually displayed graphical process tree in the graphical user interface having risk priority numbers that exceed the risk priority number threshold; determining a risk management plan to mitigate risk associate with the highlighted steps; adjusting the imaging workflow process in accordance with the risk management plan; and performing imaging examinations of patients using the adjusted imaging workflow process, as recited in independent claims 1, 15, and 20, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626